       Case 4:19-cv-03074-YGR Document 350-1 Filed 06/11/21 Page 1 of 2

        *** REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED ***


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               OAKLAND DIVISION



                                                 )
                                                 )
                                                 )
                                                 )
Cameron et al. v. Apple Inc.                     )
                                                 ) Case No. 4:19-cv-03074-YGR
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )




                   Errata Regarding Expert Class Certification Report of

                               Professor Nicholas Economides




           HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER
       Case 4:19-cv-03074-YGR Document 350-1 Filed 06/11/21 Page 2 of 2

        *** REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED ***


Professor Nicholas Economides has conected the below listed items in the Expe1i Class
Ce1iification Report of Professor Nicholas Economides dated June 1, 2021 (hereinafter
"Economides Report"). The changes set fo1th herein should be incorporated in the Economides
Repo1i where indicated. These changes do not impact Professor Economides' damages
methodology, or the data and materials relied upon by Professor Economides and produced for the
Economides Report.

 Location in the    Reason for Change                           Change
